DETAILED ACTION
Claims 1 and 6-22 are pending in the application. Claims 2-5 have been cancelled. 



Response to Arguments
2.  	Applicant’s arguments, see page 7, filed 07/18/2022, with respect to the rejections of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made of Salemnia (US 2017/0126939 A1) in view of Martin (US 2014/0362244 A1). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  	Claims 1, 6, 7, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salemnia (US 2017/0126939 A1) in view of Martin (US 2014/0362244 A1).

   	As per claim 1, Salemnia discloses a head mountable camera system (fig. 1, band structure 100) comprising:  
  	a camera system removably attached (fig. 1, band structure 100, may be removably attached), the camera system comprising: 
  	10a band removably attached in an inner space, the band comprising a first surface and a second surface, and an interior cavity between the first surface and the second surface of the band (fig. 1, band structure 100, para 0037-0039, furthermore the band structure 100 as disclosed by Salemnia can be removed from the head, lastly it should be noted that the band as disclosed by Salemnia has a first surface facing outward and a second surface facing inward and may not only be situated on a head/body part, but other objects because the band is made of rubber, which can conform to any shape or size, see para 0039); 
  	at least one camera within the interior cavity, the at least one camera comprising a lens exposed through the first surface of the band and exposed through the at least one opening (fig. 1, band structure 100, camera 140, para 0042 and 0043); 
  	15a controller within the interior cavity for controlling the at least one camera (figs. 1 and 2, band structure 100, controller 120, para 0037, 0038, 0040, and 0041); 
  	a power source within the interior cavity configured to power the controller and the at least one camera (figs. 1 and 2, band structure 100, power source 160, para 0037, 0038, 0046-0049); and 
  	electrical connections connecting the controller, the power source, and the at least one camera together (figs. 1-3, band structure 100, electrical connections 240, para 0052-0055),
  	wherein the band of the camera system is concealed from an exterior of the head covering (figs. 1 and 2, band structure 100 is made of rubber, therefore may be fit or secured in any object conforming to any shape/size, see para 0039). 
   	
    	Salemnia fails to teach a helmet comprising an outer protective shell, padding coupled to the outer protective shell, an inner space between the outer protective shell and the padding, and at least one opening in the outer protective shell extending inward to the inner space. However Martin discloses a helmet camera system comprising a helmet having an outer shell 70, soft padding 90, hard padding 100 where camera 10 is located within an inner space between the outer shell 70 and soft padding 90 with a cutout in the outer shell 70 (Martin, figs. 1 and 2, helmet camera system, see associated written description, also see para 0021-0024). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Salemnia in view of Martin, as a whole, by modifying the helmet camera system as disclosed by Martin, by incorporating the band structure as taught Salemnia, because doing so would provide a more efficient way of capturing images/video on the move, thus being able to attach/detach the camera with ease of use for the user. 

  	As per claim 6, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, wherein the at least one opening in the head covering comprises a plurality of openings circumferentially arranged around the first surface of the head covering, and wherein the at least one camera of the 10camera system comprises a plurality of cameras circumferentially arranged around the band (Salemnia, figs. 1 and 2, band structure 100, camera 140, has the ability to place multiple cameras spaced apart in the band structure, para 0042-0045). 

  	As per claim 7, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, wherein the at least one camera, the controller, the power source, and the electrical connections are 15circumferentially arranged within the interior cavity of the band (Salemnia, figs. 2 and 3, band structure 100). 

  	As per claim 9, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, wherein the band comprises 20a washable fabric (Salemnia, figs. 1 and 2, band structure 100, para 0049). 

  	As per claim 10, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, wherein the band is flexible (Salemnia, figs. 1 and 2, band structure 100, para 0047). 

  	As per claim 11, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, wherein the camera system comprises an opening in the band through which the at least one camera, the controller, 25the power source, and the electrical connections can be removed (Salemnia, figs. 1 and 2, band structure 100, para 0049). 

  	As per claim 12, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 11, further comprising a fastener configured to close the opening in the band (Salemnia, figs. 1 and 2, band structure 100, para 0049).

   	As per claim 13, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, further comprising a substrate within the interior cavity of the band on which at least two of the at least one camera, the controller, and the power source are mounted, and wherein the substrate is flexible but not stretchable (Salemnia, figs. 1 and 2, band structure 100, para 0047).

  	As per claim 14, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, further comprising an elastic10 band in the interior cavity of the band (Salemnia, figs. 2 and 4, band structure 100, elastic band 220, para 0050).

  	As per claim 15, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, wherein the electrical connections comprise a flexible ribbon cable or wires woven in a pattern configured to provide elasticity and flexibility (Salemnia, figs. 1 and 2, band structure 100, electrical connections 240, para 0052). 

  	As per claim 16, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, further comprising electro-magnetic shielding between the first surface of the band and one or more of the power source, the at least one camera, and the controller (Salemnia, figs. 1 and 2, band structure 100, para 0048). 

  	As per claim 17, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, further comprising a 20memory device in the interior cavity of the band (Salemnia, figs. 1-3, band structure 100, controller 120, memory 200, para 0040). 

  	As per claim 18, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, wherein the controller comprises an interconnection module configured to connect to an outside device, and wherein the interconnection module comprises a charge port and at least one of a micro-USB port or a wireless connection module (Salemnia, figs. 1-3, band structure 100, controller 120, para 0019, 0041). 

  	As per claim 19, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 18, wherein the wireless connection module comprises one or more of: a short-range wireless module; 5a wireless module; or a cellular module (Salemnia, figs. 1-3, band structure 100, controller 120, para 0020, 0021, 0040 and 0041). 

  	As per claim 20, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, wherein the controller further comprises one or more of: a logical processor; 10an image stabilization module; an image processor; an on/off switch; an autofocus controller; a GPS module; 15a gyrometer; an accelerometer; an altimeter; a pulse oximeter; or a pedometer (Salemnia, fig. 3, band structure 100, controller 120, see associated written description). 

  	As per claim 21, the combined teachings of Salemnia in view of Martin, as a whole, further discloses the head mountable camera system of claim 1, further comprises a microphone (Salemnia, figs. 1-3, band structure 100, controller 120, para 0044).


4.  	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salemnia (US 2017/0126939 A1) and Martin (US 2014/0362244 A1), in further view of Shim et al (US 2018/0064395 A1).  

  	As per claim 8, the head mountable camera system of claim 1, wherein the band is waterproof.

  	The combined teachings of Salemnia in view of Martin, as a whole, fails to teach the limitations as recited above in claim 8. However, Shim teaches a health band terminal 100 including a camera 121 wherein the band is waterproof (Shim, fig. 1b, health band terminal 100, camera 121, para 0014). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Salemnia and Martin, in further view of Shim, as a whole, by incorporating the ability to waterproof a band as disclosed by Shim, into the camera system as disclosed by Salemnia and Martin, because doing so would provide a more efficient way of protecting your electronic device from getting wet, thus preserving the life span of the electronic device.


5.  	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Salemnia (US 2017/0126939 A1) in view of Tapia et al (US 2014/0267615 A1). 

  	As per claim 22, Salemnia discloses a head mountable camera system comprising:  
  	a camera system removably attached, the camera system comprising: 
  	a band having a first portion in a inner space and a second segment extending from the first portion into the inner space; 
  	at least a first camera within an interior cavity of the first portion of the band, the at least one first camera comprising a lens exposed through the first surface of the band; 
  	at least a second camera within an interior cavity of the second portion of the band, the at least one second camera comprising a lens exposed through the first surface of the band and; 
  	a controller within the interior cavity for controlling the at least one first camera and the at least one second camera; 
  	a power source within the interior cavity configured to power the controller and the at least one first camera and the at least one second camera; and 
  	electrical connections connecting the controller, the power source, the at least one first camera, and the at least one second camera together, 
  	wherein the band of the camera system is concealed from an exterior of the cap (claim limitations have been discussed and rejected regarding the band structure and placement of band, as well as the electrical components within the band structure as taught by Salemnia, see claim 1 above, furthermore Salemnia discloses that band structure 100 may be comprised of a plurality of cameras 140, see para 0043 and 0045).

  	Salemnia fails to teach a cap comprising a crown and a brim attached to the crown, the crown comprising an outer surface, an inner surface, an inner spaced between the outer surface and the inner surface, at least one opening in the outer surface, the brim having an upper surface, a lower surface, an inner space between the upper surface and the lower surface, and at least one opening in at least one of the upper surface and the lower surface, and exposed through the at least one opening in the outer surface of the crown and exposed through the at least one opening in the upper surface or the lower surface of the brim. However, Tapia discloses a image capturing system which may be integrated into a crown and a brim attached to the crown, wherein the image capturing system is integrated within the inside of the crown and brim, having multiple opening for exposing multiple lens with the opening being through the inside of the crown and brim extending outwardly through the outer surface of the crown and brim (Tapia, figs. 1E and 1F, see associated written description, also see para 0031 and 0032). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Salemnia in view of Tapia, as a whole, by modifying the wearable camera system as disclosed by Tapia, by incorporating the band structure as taught Salemnia, because doing so would provide a more efficient way of capturing images/video on the move, thus being able to attach/detach the camera with ease of use for the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697         


/LIN YE/Supervisory Patent Examiner, Art Unit 2697